 In the Matter of ALL-AMERICAN METAL PRODUCTS COMPANY, INC.,EMPLOYERandSTANLEY RYNKIEWICZ, PETITIONERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No. 1, UNIONCase No.4-RD-30.Decided March 31, 1949DECISIONANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, a hearing was held beforea hearing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer representative of the Employer's employees asdefined in Section 9 (a) of the Act.3.On February 13, 1948, pursuant to the results of a consent election,the Union was certified as the bargaining agent of the employees in theunit described below.Thereafter, on February 15, 1948, the Employerand the Union entered into a collective bargaining agreement opera-tive until February 15, 1949, subject to automatic renewal unless 60days' notice of termination was given.On December 13, 1948, byletter, the Union gave such notice of termination to the Employer.Nonew contract has been entered into and no negotiations have takenplace.Neither the Employer nor the Union contend that the con-tract bars an election.We have previously said that in resolving theissues of"contract bar" in decertification cases the Board applies thesame rulesof construction as have been and still are applied withrespect to petitions for investigation and certification.' It is plainly*Houston,Reynolds,and Murdock.1Matter ofHaden Warehouse and Forwarding Company,80N. L. R. B 1587.82 N. L.R. B., No.68.563 564DECISIONSOF NATIONALLABOR RELATIONS BOARDevident, and we find, from the above undisputed facts, that no contractis presently in force which might serve as a bar to the instant decerti-fication proceeding.Accordingly, a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute an appropriate unit for pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act :All production and maintenance employees at the Employer's Phil-adelphia, Pennsylvania, plant, excluding office and clerical employees,draftsmen, and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by International Association of Machinists,District Lodge No. 1.